Case 2:06-cr-20156-NGE-SDP ECF No. 48 filed 09/03/20               PageID.1062   Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                     Plaintiff,                          Case No. 06-20156
v.                                                       Honorable Nancy G. Edmunds
ALAN SAIN,

                     Defendant.
_______________________________/

                  OPINION AND ORDER DENYING DEFENDANT’S
                 EMERGENCY MOTION TO REDUCE SENTENCE [38]

       Defendant Alan Sain is currently in the custody of the Federal Bureau of Prisons

(“BOP”) at FCI Loretto in Pennsylvania. The matter is before the Court on Defendant’s

emergency motion for compassionate release. (Dkt. 38.) The government opposes

Defendant’s motion. (Dkt. 42.) The Court has reviewed the record in its entirety and

finds that a hearing is not necessary. For the reasons set forth below, the Court

DENIES Defendant’s motion for compassionate release.

       I.     Background

       On August 1, 2006, Defendant pled guilty to one count of sexual exploitation of

children in violation of 18 U.S.C. § 2251(a) (Count 1), one count of

transportation/shipment of child pornography in violation of 18 U.S.C. § 2252A(a)(1)

(Count 2), and one count of possession of child pornography in violation of 18 U.S.C. §

2252A(a)(5)(B) (Count 3). (Dkt. 16.) As set forth in Defendant’s Rule 11 plea

agreement, the factual basis for his guilty pleas is as follows:

       In or about January of 2006 in the Eastern District of Michigan, Southern
       Division, defendant ALAN SAIN, created digital pictures of a 5 year old girl

                                              1
Case 2:06-cr-20156-NGE-SDP ECF No. 48 filed 09/03/20             PageID.1063      Page 2 of 6



        that involved a lascivious display of her genital area while she was in his
        care as her babysitter. On or about March 15, 2006, also in the Eastern
        District of Michigan, Defendant SAIN shipped the pictures or images,
        knowing that they contained child pornographic content, via computer and
        the internet, in interstate commerce. The images were sent to an
        undercover agent SAIN had been in communication with regarding his
        interest in having sexual contact with her “young daughter.” Following his
        arrest, a search warrant was executed and SAIN was found to be in
        possession of additional child pornographic images which depicted real
        children.

(Id. at PgID 35-36.) On November 7, 2006, the Court sentenced Defendant to a term of

imprisonment of 300 months on Count 1, 240 months on Count 2, and 120 months on

Count 3 to run concurrently. (Dkt. 18.) Defendant’s projected release date is July 3,

2027.

        On April 2, 2020, Defendant petitioned the Warden at FCI Loretto for

compassionate release. (Dkt. 38-2, PgID 593-94.) The Warden denied that request.

(Id. at PgID 596.) On June 6, 2020, Defendant requested the appointment of counsel to

assist him in the filing of a compassionate release motion. (Dkt. 36.) The Court denied

that request. (Dkt. 37.)

        Defendant, thru counsel, now moves for his release based on the health

concerns associated with the COVID-19 pandemic. He states that FCI Loretto is

experiencing an outbreak of COVID-19. Defendant argues that he has a heightened

risk of severe illness if he does contract the virus due to his multiple health ailments,

including sleep apnea, degenerative disc disease, obesity, and hypertension.

Defendant also avers that he has taken significant steps towards rehabilitation during

his fourteen years of incarceration; his efforts include reading self-help and psychology

books and taking courses in drug education, real estate planning, and leatherworking.

He requests the Court either reduce his sentence to time served or, alternatively, allow

                                              2
Case 2:06-cr-20156-NGE-SDP ECF No. 48 filed 09/03/20             PageID.1064     Page 3 of 6



him to serve the remainder of his sentence in home confinement. If released,

Defendant intends to live with his mother on a family homestead in a rural area and help

care for his ailing parents.

       In its response, the government states that FCI Loretto administration has

expressed its belief that no positive COVID-19 cases have come from the unit where

Defendant is housed. Defendant himself was tested for COVID-19 on July 29, 2020 to

make sure that he was not an asymptomatic carrier of the virus. (Dkt. 43, PgID 915,

filed under seal.) The government notes that after an evaluation at the time of

Defendant’s sentencing, a psychologist concluded that Defendant had a narcissistic

profile and recommended that he have intensive and structured sex offender treatment

in prison. The government states that while Defendant has completed a number of

classes while incarcerated, with the exception of drug education, those classes were

directed at his interests and hobbies. Defendant has not taken any classes that

address social skills, psychological issues, or victimization and he has rejected sex

offender treatment.

       II.    Analysis

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

modify terms of imprisonment as follows:

       the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if
       it finds that—

                                             3
Case 2:06-cr-20156-NGE-SDP ECF No. 48 filed 09/03/20              PageID.1065   Page 4 of 6



              (i)    extraordinary and compelling reasons warrant such a
              reduction; . . .
              ...
              and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission . . . .

Thus, in order to be entitled to relief under § 3582(c)(1)(A), a defendant must both

satisfy the exhaustion requirement and demonstrate that “extraordinary and compelling

reasons” warrant a sentence reduction.

       The government concedes that Defendant has exhausted his administrative

remedies. The government also states that Defendant has satisfied the threshold

requirement of extraordinary and compelling reasons because of the heightened risk

that COVID-19 poses to Defendant due to his obesity.1 The government argues,

however, that Defendant is not entitled to the relief he seeks.

       Under U.S.S.G. § 1B1.13, the applicable policy statement issued by the

Sentencing Commission, a defendant’s sentence should be reduced under §

3582(c)(1)(A) only if releasing the inmate will not pose a danger to the safety of others

or the community. § 1B1.13(2) (citing 18 U.S.C. § 3142(g)). Moreover, the Court must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent that they

are applicable. See § 3582(c)(1)(A). These sentencing factors are “largely duplicative”




       1
        Defendant’s medical records confirm that Defendant is obese, (see, e.g., dkt.
38-2, PgID 623), which places him “at increased risk of severe illness from COVID-19,”
see People with Underlying Medical Conditions, Centers for Disease Control and
Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
at-higher-risk.html. The government argues, however, that Defendant’s remaining
medical conditions do not constitute a sufficient basis for his request. In light of the
government’s concession regarding the heightened risk Defendant faces from the virus,
the Court need not address this argument and will assume, without deciding, that
Defendant’s health concerns in light of the COVID-19 pandemic constitute extraordinary
and compelling reasons in this case.
                                             4
Case 2:06-cr-20156-NGE-SDP ECF No. 48 filed 09/03/20          PageID.1066     Page 5 of 6



of the factors found in § 3142(g), see United States v. Rountree, No. 1:12-CR-0308

(LEK), 2020 U.S. Dist. LEXIS 91064, at *32 (N.D.N.Y. May 18, 2020), and include the

defendant’s history and characteristics, the seriousness of the offense, the need to

promote respect for the law and provide just punishment for the offense, general and

specific deterrence, protection of the public, and the need to avoid unwarranted

sentencing disparities, see § 3553(a). Courts have refused to grant a defendant

compassionate release, despite extraordinary and compelling reasons, if the release

would present a danger to society or would be inappropriate in light of the § 3553(a)

factors. See, e.g., United States v. Dukes, No. 18-20323, 2020 U.S. Dist. LEXIS

132225, at *6 (E.D. Mich. July 27, 2020).

      The government argues that Defendant’s release would pose a danger to

society. The government also argues that the § 3553(a) factors strongly weigh against

Defendant’s release. The Court agrees.

      Defendant’s offenses are very serious and include the exploitation of a young

child placed in Defendant’s care to produce child pornography and an attempt to use

child pornographic images to meet other children for the same purpose. And while

Defendant states that he has not yet participated in the BOP’s sex offender treatment

program because he is not within three years of release, the government has presented

evidence that Defendant did not take advantage of the opportunity to participate in a

non-residential sex offender treatment program that was offered to him. (See dkt. 46,

filed under seal.) Nor has Defendant taken BOP courses that address the psychological

issues he faces. (See dkt. 38-2, PgID 629-30.) Thus, his efforts at rehabilitation have

not been directed towards the areas they are needed most.



                                            5
Case 2:06-cr-20156-NGE-SDP ECF No. 48 filed 09/03/20            PageID.1067         Page 6 of 6



       At the time of sentencing, the Court recognized Defendant’s willingness to be

cooperative with the government once he was apprehended but noted the seriousness

of his offenses, stating “[t]his is a horrible case.” (See dkt. 21, PgID 98.) The Court

therefore found the applicable guideline range reasonable and imposed a sentence

within that range to further the goals of just punishment, protection of society, and

deterrence. (See id. at PgID 99.) Defendant’s health concerns in the context of the

COVID-19 pandemic, although relevant personal characteristics, are not sufficient to

alter the weighing of the sentencing factors in any significant way. In sum, the Court

finds that Defendant’s release would both pose a danger to society and be inconsistent

with the § 3553(a) factors. Therefore, he is not entitled to the relief he seeks.

       III.   Conclusion

       Based upon the foregoing, Defendant’s emergency motion for compassionate

release is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: September 3, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 3, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             6
